Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11, 14-18, and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 11, Kontopidis et al (US 9,537,216 B1) in view of Sanderovich et al (US 2017/0062908 A1) teaches an apparatus comprising a substrate; antenna hardware disposed on the substrate, the antenna hardware including a first array of multiple antenna elements and a second array of multiple antenna elements; and a communication link coupled to the antenna hardware, the communication link conveying communications supporting beamforming of wireless signals from the antenna hardware; wherein each of the multiple antenna elements in the first array of antenna elements is disposed along a first axis; and wherein each of the multiple antenna elements in the second array of antenna elements is disposed along a second axis.
Kontopidis/Sanderovich, however, fails to specifically teach that the substrate being a mesh through which air is passable.
Claims 14-18 are allowed for at least the reason for depending, either directly or indirectly, on claim 11.
Reason for indicating allowable subject matter for claims 1-10 and 21-26 were provided in the previous Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845